Citation Nr: 0017115	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1966 to June 1968

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 30 percent.  In 
October 1999, the Board remanded this matter to the RO for 
additional development, including conduct of a VA 
neuropsychiatric examination, procurement of copies of 
treatment records, and conduct of a hearing before the 
undersigned Member of the Board via video teleconference.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the disorder in question, as the document adding that issue 
to the appeal mistakenly treated the claim as one for an 
increased rating rather than as a disagreement with the 
original rating award, which is what it was.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the claim in question 
was not properly before it, on the basis that a substantive 
appeal had not been filed.

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from PTSD is manifested by some 
flatness of affect, intrusive thoughts about events in 
Vietnam, nightmares, and sleep disturbance, the degree of 
which symptoms being, at most, moderate, without such 
symptoms as panic attacks, mood disturbances, impairment in 
judgment, memory, or comprehension, or difficulty 
establishing work relationships.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders which were pending on November 7, 1996, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
As the veteran's claim for an increased rating for his 
service-connected neuropsychiatric disorder has been pending 
since October 1995, his disability has been evaluated by the 
RO utilizing both the former and the revised regulations for 
rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).

The veteran's claim for service connection for PTSD has been 
pending since October 1994.  In an April 1997 rating 
decision, the RO granted entitlement to service connection 
for PTSD and awarded a rating of 30 percent, citing the 
revised regulations discussed above.  At the time of the 
April 1997 rating decision, the only pertinent evidence in 
the record consisted of records of VA outpatient treatment on 
three occasions-two in August 1997 and another in September 
1997.  These records were received in response to the RO's 
request that a VA medical center provided treatment records 
from October 1994 to the date of the request, which was 
September 1996.

During a psychological evaluation in August 1996, the veteran 
expressed complaints of difficulty sleeping, intrusive 
thoughts about his Vietnam experiences, irritability, being 
verbally blunt with others, and crying when reminded of 
Vietnam.  Psychological testing suggested that the veteran 
had low self-esteem, low coping ability, poor insight, 
depression, suspicion, anxiety, pessimism, guilt, 
helplessness, hopelessness, and despondency.  He re-
experienced Vietnam-related events, avoided related stimuli, 
and had chronic hyperarousal.  He had difficulties sleeping, 
relaxing, and socializing.  He was impaired in his ability to 
concentrate, sustain effort, think logically in terms of job 
performance, and follow instructions.  The psychologist 
reported a diagnosis of chronic, severe PTSD.  He reported 
that the veteran would likely not be able to engage in 
competitive employment or vocational training in the 
foreseeable future.

Outpatient VA treatment notes dated in August 1996 indicate 
that the veteran was prescribed Trazadone.  During follow-up 
treatment in September 1996, it was noted that the veteran 
was doing well with Troxidone, with improved mood.

In May 1998, the RO requested VA outpatient treatment records 
from August 1996 to the date of the request.  The records 
which were received did not show treatment for a 
neuropsychiatric disorder.

The veteran testified in May 1998 that he had symptoms of 
depression and sleeplessness for which he was taking 
prescribed medication.  He stated that he saw a VA 
psychiatrist once per month.  He admitted to past symptoms of 
anger, hostility, paranoia, and distrust.  He implied that 
such symptoms were currently better controlled with 
medications.  He acknowledged improvement in his relations 
with people.  He stated that he related well to his immediate 
family but did not socialize.  He had a few friends with whom 
he worked through his carpenters' union.  He continued to 
have nightmares and intrusive thoughts about the stressors he 
experienced in Vietnam.  He denied recent suicidal thoughts.  
He reported that in the past he had maintained a job 
continuously for 12 years before being laid off.  He 
attributed his inability to work as a carpenter to the 
effects of the medication he was taking and the reticence of 
union officials to find jobs for persons who took such 
medication.  He acknowledged that he was first 
psychologically evaluated for PTSD in August 1996, after 
which he started to have periodic treatment.  He reported 
that in the previous year and one-half he had worked on small 
carpentry jobs for cash.  

During a VA neuropsychiatric examination in June 1998, the 
veteran told the examiner that he had not worked during the 
previous year.  He attributed his not working to his lack of 
a driver's license, saying he could not afford one.  He 
stated he could not work in heat due to heat exhaustion.  He 
spent his time fishing, reading, watching television, and 
doing chores around his house.  He had plans to work when the 
weather was cooler.  His subjective complaints included all 
of the symptoms discussed above, as well as emotional numbing 
and isolation, hypervigilence, exaggerated startle response, 
and survival guilt.  He admitted to suicidal ideation but 
stated he would not carry such ideas out.  Objectively, the 
veteran was alert and fully oriented.  His speech was normal 
and grammatical.  His affect was slightly depressed.  He was 
cooperative.  The examiner reviewed and repeated the results 
of the earlier psychological testing discussed above.  The 
reported diagnoses were moderate, chronic PTSD and moderate, 
chronic major depressive disorder.  The examiner commented 
that the veteran's symptoms did not seem "overly 
overwhelming."  Nonetheless, such symptoms moderately 
impaired his vocational, social, and personal functioning.  
On a scale used to measure overall functioning (GAF), the 
examiner assigned a score indicative of mild symptoms, such 
as depressed mood and mild insomnia, and some occupational 
difficulty, but generally functioning fairly well and have 
some meaningful interpersonal relationships.

The RO has obtained and considered the notes of the veteran's 
outpatient treatment during the period from June 1998 to 
February 2000.  In June 1998, the veteran told an examiner 
that he was unable to work because he did not have a driver's 
license.  The examiner recommended that he find work in order 
to add some structure to his activities, thus improving his 
mental state by being productive.  The veteran reportedly 
agreed to do so.  A treatment note dated in August 1999 
indicates that the veteran was depressed about a medical 
condition affecting sexual function.  An examiner reviewed 
the entire treatment history for PTSD.  It was noted that in 
March 1997, the veteran was described as asymptomatic.  After 
September 1997, he was seen in the PTSD clinic every one to 
two months.  The pertinent diagnosis was PTSD, stable.  
During outpatient treatment in November 1999, the veteran was 
alert and calm, but appeared depressed.  He denied psychotic 
symptoms and suicidal and homicidal ideation.  He reported 
sleeping four to five hours per night.  He did not talk much 
about his symptoms, but when pressed he admitted to daily 
intrusive thoughts and depressed mood, and frequent 
nightmares about Vietnam.  In February 2000, the veteran's 
psychiatrist attributed the veteran's depression to sexual 
dysfunction and marital problems.  The reported diagnoses 
were PTSD, stable, and marital problems.

The veteran underwent another VA examination in January 2000.  
He reported having most of the symptoms discussed above.  The 
examiner suggested that the reader refer to previous reports.  
The examiner noted that the veteran's current depression 
appeared to be mostly associated with difficulty related to 
sexual dysfunction.  The examiner noted that the veteran's 
responses to the Beck Depression Inventory were suggestive of 
severe depression.  Objective findings  indicated that the 
veteran was alert, and fully oriented.  Speech was fluent and 
grammatical.  There was no evidence of gross cognitive 
dysfunction.  He was open and disclosing during  the 
interview but extremely vague on details of his history.  He 
appeared relaxed.  He denied suicidal and homicidal ideation.  
He admitted to having such ideas in the remote past.  He 
reported sometimes seeing "things" out of the corners of 
his eyes.  The examiner reported that there was no evidence 
of psychotic symptoms.  At one point in the interview the 
veteran reported avoidance of Vietnam-related stimuli.  In 
another part of the interview he noted that he enjoyed 
watching documentaries and movies about war.  After 
prompting, he acknowledged that parts of such movies were 
upsetting to him.  The reported diagnoses included PTSD with 
moderate symptoms and major depressive disorder in partial 
remission.  The reported stressors were combat exposure and 
erectile dysfunction.  The GAF score was indicative of 
moderate symptoms (such as flat affect) or moderate 
difficulty in social, occupation, or school functioning (such 
as few friends or conflicts with peers or co-workers).

The veteran testified in April 2000 that he was seeing a VA 
psychiatrist either monthly or every other month sole for the 
purpose of continuing his medication to aid sleep.  He 
reported symptoms of nightmares, lack of friends, avoidance 
of crowds, flashbacks, impaired memory and concentration.

The Board has reviewed the entire record.  It is difficult to 
evaluate the level of the veteran's disability from PTSD 
prior to August 1996, as there is nothing in the record on 
which to base such an evaluation.  Apparently, he was not 
diagnosed to have PTSD until August 1996.  Treatment for a 
neuropsychiatric disorder did not begin until after that 
time.  The report of the August 1996 psychological evaluation 
does not contain even a suggestion of the onset of the 
veteran's symptoms.  In fact, the report suggests that the 
veteran had outwardly been able to cope fairly well, although 
he had considerable internal psychological difficulty.  Based 
on the lack of evidence to support a rating in excess of 30 
percent for the period from the date of the veteran's October 
1994 claim to the August 1996 evaluation, the Board concludes 
that a higher rating for that period is not warranted under 
the rating criteria then in effect.  The record does not 
demonstrate that during such period the veteran had more that 
definite, that is, more than "moderately large" industrial 
inadaptability.

Concerning the propriety of the rating between August 1996 
and the change in the regulations in November 1996, the same 
conclusion is reached.  The veteran did not have more than 
moderate social or industrial impairment which would warrant 
a rating in excess of 30 percent for PTSD.  This conclusion 
is reached despite the assessment in the August 1996 
psychological evaluation report of severe psychiatric 
impairment.  This assessment was based on PTSD and other 
disorders .  As to the assessment that he was not employable 
in a competitive setting, according to the veteran's own 
testimony, he was working on small carpentry jobs to earn 
cash when he chose to do so.

The evidence generated after the November 1996 change in 
regulations does not support a finding that the veteran's 
disability from PTSD can be more favorably rated under either 
the former or the revised rating criteria.  Such evidence 
does not show that he had more than moderate symptoms, or 
that he had symptoms such as flattened affect, speech 
disturbances, panic attacks, difficulty understanding complex 
commands, memory impairment, impaired judgment, mood 
disturbances or difficulty establishing and maintaining 
effective work and social relationships.  The veteran has 
attributed his lack of employment to factors other than his 
PTSD related symptoms, such as lack of a driver's license, 
hot weather, and the effects of medication.  Most examiners 
have described his symptoms as mild, or at most, moderate.  
One examiner encouraged him to obtain employment.  This 
suggests that such examiner saw no impediment to the 
veteran's doing so.

For the foregoing reasons, and based on a review of the 
entire record, the Board concludes that the criteria for a 
rating in excess of 30 percent for PTSD have not been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of showing of such 
symptoms as panic attacks, mood disturbances, impairment in 
judgment, memory, or comprehension, or difficulty 
establishing work relationships, the veteran's disability 
from PTSD, as discussed above, does not approximate the 
criteria for the next higher schedular rating of 50 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to a 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his PTSD.  Nor is it otherwise shown that 
his disability picture from PTSD is exceptional or unusual.  
Therefore, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

